DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claim 1 recites the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:
1. An electronic gaming system comprising: a tournament management system having one or more processors and one or more memory devices, wherein: the one or more processors and the one or more memory devices are operably connected, and the one or more memory devices store computer-executable instructions for controlling the one or more processors to: receive information indicating win amounts associated with winning outcomes occurring on a plurality of gaming devices during a common tournament session of a multiplayer gaming tournament (method of organizing human activity), determine, for each win amount, a corresponding score value based, at least in part, on that win amount (mental process), activate a first all wins multiplier feature at a first time (method of organizing human activity), multiply each win amount that occurs while the first all wins multiplier feature is active by at least a first all wins multiplier value to produce the corresponding score value for that win amount (mathematical formula), deactivate the first all wins multiplier feature at a second time after the first time (mental process), and send, for each score value produced, a score update message to the gaming device from which the corresponding win amount originated, the score update message indicating that score value.

The limitations in claim 1 recites an abstract idea included in the groupings of mental processes, mathematical formula and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. one or more processors, one or more memory devices, a plurality of gaming devices, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.

Regarding dependent claims 2-20:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of “one or more processors”, “one or more memory devices”, “a plurality of gaming devices”, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14, 16-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damodaran (US 2015/0228151).
In Regards to claim 1, Damodaran discloses:
a tournament management system having one or more processors and one or more memory devices , wherein: the one or more processors and the one or more memory devices are operably connected, and the one or more memory devices store computer-executable instructions for controlling the one or more processors (paragraph [0047], paragraph [0060], cabinet 620 housing a processor and game program stored in a memory device) to: 

receive information indicating win amounts associated with winning outcomes occurring on a plurality of gaming devices during a common tournament session of a multiplayer gaming tournament (paragraph [0093], players compete in a tournament to gain the highest score playing the bonus game), 

determine, for each win amount, a corresponding score value based, at least in part, on that win amount (paragraph [0093], players compete in a tournament to gain the highest score playing the bonus game), 

activate a first all wins multiplier feature at a first time (paragraph [0099] – paragraph [0099], players may be given bonus multipliers), 
multiply each win amount that occurs while the first all wins multiplier feature is active by at least a first all wins multiplier value to produce the corresponding score value for that win amount (paragraph [0099] – paragraph [0099], a player’s bonus amount is multiplied by a level based on, for example, the player’s loyalty level or wager), 

deactivate the first all wins multiplier feature at a second time after the first time (paragraph [0099] – paragraph [0099], multipliers are given based on a player’s current bonus game wager, i.e., when a player no longer wagers a multiplier activating amount), and

send, for each score value produced, a score update message to the gaming device from which the corresponding win amount originated, the score update message indicating that score value (paragraph [0097], score updates are sent to the team players including the player from which the win amount originated). 

In Regards to claim 2, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the first all wins multiplier value is selected from the group consisting of: 1.5, 2, 2.5, 3, 4,5, and 10 (paragraph [0099], multiplier value given to the player is 5).

In Regards to claim 3, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the one or more memory devices further store additional computer-executable instructions for controlling the one or more processors to, during the common tournament session:
multiply or further multiply each win amount that occurs during the common tournament session by at least a base multiplier value to produce the corresponding score value for that win amount (paragraph [0099] – paragraph [0099], a player’s bonus amount is multiplied by a level based on, for example, the player’s loyalty level or wager).



In Regards to claim 4, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the base multiplier value is selected from the group consisting of: 10, 20, 50, 100, 500, and 1000 (paragraph [0099] – paragraph [0099], a player’s bonus amount is multiplied by a level based on, for example, the player’s wager (i.e., a player wagering 10 credits per line may be given a 10x multiplier)).

In Regards to claim 5, Damodaran discloses that which is discussed above. Damodaran further discloses that:
each winning outcome is based on a reel spin outcome for a reel-based game (paragraph [0051], gaming machine 600 presents a reel slot machine game).

In Regards to claim 6, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the one or more memory devices store additional computer-executable instructions for controlling the one or more processors to, for the common tournament session:
send a communication to each of the gaming devices that is configured to cause each gaming device of the plurality of gaming devices to cause a message to be displayed on one or more displays thereof that indicates that the first all wins multiplier feature is active (paragraph [0104], the player is provided with a multiplier, the examiner interprets providing the player with the multiplier as indicating that the multiplier is active).

In Regards to claim 7, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the plurality of gaming devices, wherein, for each gaming device:
that gaming device includes one or more gaming device processors and one or more gaming device memory devices (paragraph [0047], paragraph [0060], cabinet 620 housing a processor and game program stored in a memory device),

the one or more displays, the one or more gaming device processors, and the one or more gaming device memory devices of that gaming device are operably connected (paragraph [0047], paragraph [0060], cabinet 620 housing a processor and game program stored in a memory device and one or more displays), and

the one or more gaming device memory devices of that gaming device further store additional computer-executable instructions for controlling the one or more gaming device processors of that gaming device to, for the common tournament session:
cause graphical content for a wagering game to be displayed on one or more display devices of that gaming device (paragraph [0046], display of primary game); and 

cause the message to be displayed on the one or more displays of that gaming device, wherein the message indicates that the first all wins multiplier feature is active (paragraph [0104], the player is provided with a multiplier, the examiner interprets providing the player with the multiplier as indicating that the multiplier is active).

In Regards to claim 8, Damodaran discloses that which is discussed above. Damodaran further discloses that:
wherein deactivating the first all wins multiplier feature at the second time comprises disabling multiplication of the win amounts by the first all wins multiplier value at the second time (paragraph [0099] – paragraph [0099], multipliers are given based on a player’s current bonus game wager, i.e., when a player no longer wagers a multiplier activating amount).

In Regards to claim 9, Damodaran discloses that which is discussed above. Damodaran further discloses that:
wherein deactivating the first all wins multiplier feature at the second time comprises activating another all wins multiplier feature having a corresponding all wins multiplier value different from the first all wins multiplier value (paragraph [0099] – paragraph [0099], multipliers are given based on a player’s current bonus game wager, i.e., when a player wagers a second different value thereby activating a second different multiplier value).


In Regards to claim 10, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the corresponding all wins multiplier value of the other all wins multiplier feature is one (paragraph [0099] – paragraph [0099], multipliers are given based on a player’s current bonus game wager, i.e., when a player wagers 1 credit).

In Regards to claim 12, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the one or more memory devices further store additional computer-executable instructions for controlling the one or more processors to, during the common tournament session:
activate a second all wins multiplier feature at a third time (paragraph [0099] – paragraph [0099], multipliers are given based on a player’s current bonus game wager, i.e., when a player wagers a different value thereby activating a different multiplier value);

multiply each win amount that occurs while the second all wins multiplier feature is active by at 
least a second all wins multiplier value to produce a corresponding score value (paragraph [0099] – paragraph [0099], a player’s bonus amount is multiplied by a level based on, for example, the player’s loyalty level or wager); and

deactivate the second all wins multiplier feature at a fourth time after the third time, wherein the third time is greater than or equal to the second time (paragraph [0089], for example the multiplier is deactivated at the end of a tournament session).

In Regards to claim 13, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the second all wins multiplier value is larger than the first all wins multiplier value (paragraph [0099] – paragraph [0099], a player’s bonus amount is multiplied by a level based on, for example, the player’s wager, i.e., a player’s second wager is greater than the player’s first wager thereby providing for a greater second multiplier). 

In Regards to claim 14, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the first all wins multiplier value is 2 and the second all wins multiplier value is 3 (paragraph [0099] – paragraph [0099], a player’s bonus amount is multiplied by a level based on, for example, the player’s wager (i.e., a player wagering 2 credits per line may be given a 2x multiplier and further wagering 3 credits per line would be given a 3x multiplier)).

In Regards to claim 16, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the common tournament session ends at the fourth time (paragraph [0089], for example the multiplier is deactivated at the end of a tournament session).

In Regards to claim 17, Damodaran discloses that which is discussed above. Damodaran further discloses that:
the one or more memory devices further store additional computer-executable instructions for controlling the one or more processors to, during the common tournament session:
generate leaderboard update messages based on the score values, and send each leaderboard update message to one or more devices that are configured to display a leaderboard associated with the common tournament session (paragraph [0086] – paragraph [0089], leaderboard maintaining the highest scores is displayed).

In Regards to claim 18, Damodaran discloses that which is discussed above. Damodaran further discloses that:
each device of the one or more devices is selected from the group consisting of: one of the gaming devices in the plurality of gaming devices, an overhead sign, an end-cap sign, a kiosk, and a mobile communications device (paragraph [0088], casino wide or bank wide leaderboards are maintained and used).



In Regards to claims 19, Damodaran discloses that which is discussed above. Damodaran further discloses:
comprising the plurality of gaming devices, wherein, for each gaming device:
that gaming device includes one or more displays, one or more gaming device processors, and one or more gaming device memory devices, the one or more displays, the one or more gaming device processors, and the one or more gaming device memory devices of that gaming device are operably connected, and the one or more gaming device memory devices of that gaming device further store additional computer-executable instructions for controlling the one or more gaming device processors of that gaming device to (paragraph [0047], paragraph [0060], cabinet 620 housing a processor and game program stored in a memory device and one or more displays), for the common tournament session: 

cause graphical content for a wagering game to be displayed on the one or more display devices of that gaming device (paragraph [0046], display of primary game); 

receive one or more player inputs (paragraph [0048], player activated buttons used to initiate a game); 

determine, responsive to each received player input, a symbol pattern for the wagering game that defines a corresponding game outcome for the wagering game (); 

display each determined symbol pattern on one or more displays of that gaming device (paragraph [0052], mechanical or video reel game); 

determine, for each game outcome having at least one winning symbol pattern, a corresponding win amount according to a pay table of the wagering game (paragraph [0052], mechanical or video reel game outcome); 

transmit a game result message to the tournament management system in association with each game outcome having at least one winning symbol pattern, wherein the game result message includes information indicating the corresponding win amount (paragraph [0086], player scores are sent to leaderboard); 

receive, for each game result message sent to the tournament management system, a corresponding score update message from the tournament management system (paragraph [0086], player scores are sent to leaderboard); and 

cause a score displayed on the one or more displays of that gaming device to be updated based on a score amount indicated in the score update message (paragraph [0086], player scores are sent to leaderboard and displayed).

In Regards to claim 20, Damodaran discloses that which is discussed above. Damodaran further discloses that:
for each gaming device, the one or more gaming device memory devices of that gaming device further store game code and tournament code (paragraph [0085], gaming machines are configured for primary games as well as group tournament games), 

wherein: the game code is configured to cause, when executed by the one or more gaming device processors of that gaming device: 
the graphical content for the wagering game to be displayed on the one or more display devices of that gaming device (paragraph [0085], gaming device 1003 provides a primary game), and 

the win amounts for each outcome having a winning symbol pattern to be determined (paragraph [0052], mechanical or video reel game outcome); and 

the tournament code is configured to cause, when executed by the one or more gaming device processors of that gaming device, the score displayed on the one or more displays of that gaming device to be updated based on the score amount indicated in each score update message (paragraph [0086], player scores are sent to leaderboard to update the leaderboard display).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran (US 2015/0228151).
In Regards to claim 11, Damodaran discloses that which is discussed above. Although Damodaran does not specifically discloses that:
the second time minus the first time is a time interval selected from the group consisting of: 5 seconds, 10 seconds, 15 seconds, 20 seconds, 25 seconds, and 30 seconds, it would have been a simple choice of design to limit the length of time of activation of the multipliers to any time intervals seen fit by game operators in order to maximize profitability of the gaming machines. 

In Regards to claim 15, Damodaran discloses that which is discussed above. Although Damodaran does not specifically discloses that:
the fourth time minus the third time is a time interval selected from the group consisting of: 5 seconds, 10 seconds, 15 seconds, 20 seconds, 25 seconds, and 30 seconds, it would have been a simple choice of design to limit the length of time of activation of the multipliers to any time intervals seen fit by game operators in order to maximize profitability of the gaming machines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Pinheiro/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715